285 F.2d 277
MacNEIL BROS. COMPANY et al., Appellants,v.FOX, ORLOV & COWIN, a partnership, Appellee.
No. 14979.
United States Court of Appeals District of Columbia Circuit.
Submitted November 15, 1960.
Decided November 23, 1960.

Appeal from the United States District Court for the District of Columbia; Edward A. Tamin, Judge.
No counsel appeared to argue for appellants. At the direction of court, the case for appellants was treated as submitted on appellants' brief.
Phillip Cowin, of the bar of the Supreme Judicial Court of Massachusetts, Boston, Mass., pro hac vice, by special leave of court, submitted on the brief for appellee. Melville W. Feldman, Washington, D. C., was on the brief for appellee.
Before PRETTYMAN, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Substantially, this is an appeal from an order of the District Court granting motion to quash service of summons. The record is clear that the District Court was correct in its action.


2
Accordingly, the order of the District Court is


3
Affirmed.